IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20651
                         Summary Calendar



MARIA JESUS DELACUEVA,

                                         Plaintiff-Appellee,


versus

TEXAS ALCOHOLIC BEVERAGE COMMISSION; ET AL.,

                                         Defendants,

MIKE BARNETT; KEITH COLEMAN; ROBERT SAMFORD,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-93-CV-4105
                        - - - - - - - - - -
                         September 17, 1997
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Maria Jesus Delacueva brought this civil rights action

against the Texas Alcoholic Beverage Commission, Mike Barnett,

Robert Samford, and Keith Coleman under 42 U.S.C. §§ 1981, 1983.

Barnett, Samford, and Coleman filed a motion for summary judgment

raising, inter alia, the defense of qualified immunity.   The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 96-20651
                                 - 2 -

magistrate judge granted the motion in part and denied it in

part.    The order was entered on April 17, 1996.   On June 29,

1996, Barnett, Samford, and Coleman filed their notice of appeal

from the April 17 order.

     This Court must examine the basis of its jurisdiction on its

own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    An examination of the record in this case discloses

that no final judgment has been entered as a separate document as

required by Fed. R. Civ. P. 58.

     The April 17 order contains the analysis and reasons for the

decision and is therefore not a "separate document" judgment as

required by Rule 58.     See 6A J. Moore, J. Lucas, G. Grotheer,

MOORE'S FEDERAL PRACTICE, ¶ 58.02, at 58-17 (2d ed. 1991).        See

also Bankers Trust Co. v. Mallis, 435 U.S. 381 (1978).        If we

were to treat the April 17 order as a Rule 58 judgment,

defendants' notice of appeal would be untimely therefrom because

the notice was filed more than 30 days after the entry of such

order.   See Fed. R. App. P. 4(a)(1).    The posture of this case is

virtually identical to that in Townsend v. Lucas, 745 F.2d 933,

934 (5th Cir. 1984).     Following the procedure adopted in

Townsend, we dismiss the appeal.     The defendants may rectify the

lack of a separate document judgment by a motion to the district

court for entry of judgment.     After entry of the judgment, they

may appeal within the time prescribed by Rule 4(a)(1).        See id.

     APPEAL DISMISSED.
No. 96-20651
    - 3 -